An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-348
                       NORTH CAROLINA COURT OF APPEALS
                             Filed:     19 August 2014
IN THE MATTER OF:
                                                  Forsyth County
                                                  No. 11 JT 216
M.S.


       Appeal by respondent-father from order entered 30 December

2013 by Judge Denise S. Hartsfield in Forsyth County District

Court.     Heard in the Court of Appeals 22 July 2014.


       Theresa A. Boucher for petitioner-appellee.

       Womble Carlyle Sandridge & Rice, LLP, by Murray C. Greason,
       III, for guardian ad litem.

       Mark Hayes for respondent-appellant.


       ERVIN, Judge.


       Respondent-Father        Johnny       S.     appeals     from    an    order

terminating his parental rights in his son, M.S.1                       On appeal,

Respondent-Father        contends     that        the   trial   court    erred    by

allowing the Forsyth County Department of Social Services to

cease attempting to reunify Respondent-Father with Marvin on the

grounds that the trial court failed to make required findings of
       1
      M.S. will be referred to throughout the remainder of this
opinion as “Marvin,” a pseudonym used for ease of reading and to
protect the juvenile’s privacy.
                                                -2-
fact and that the trial court erred by terminating Respondent-

Father’s parental rights in Marvin without making findings of

fact concerning the likelihood that Marvin would be adopted.

After careful consideration of Respondent-Father’s challenges to

the    trial        court’s       order    in    light       of     the    record      and    the

applicable law, we conclude that the trial court’s order should

be affirmed.

                                   I. Factual Background

       Marvin was born in September 2000.                         After the death of his

mother    in    June     2011,       Marvin     resided       with    his       half-brother’s

paternal       aunt.         On    25   August       2011,    DSS    obtained        non-secure

custody of Marvin and filed a petition alleging that Marvin was

a     neglected        and        dependent      juvenile         based,        in    part,    on

allegations that Respondent-Father’s whereabouts were unknown,

that Respondent-Father had an extensive history of engaging in

criminal       activity,          and   that     DSS    had       received      reports       that

Respondent-Father had engaged in substance abuse and acts of

domestic       violence       and       that    he     had    mistreated        Marvin.        In

addition       to    noting        Marvin’s     struggles         with    grief,       attention

deficit         and      hyperactivity                disorder,           and        educational

difficulties, DSS also alleged that Marvin’s caretaker had been

unable to enroll him in school.
                                      -3-
    On 4 November 2011, Marvin was adjudicated a neglected and

dependent      juvenile.      Although     Respondent-Father      attended    the

hearing     with    his    counsel,   he    “stood    mute”    when   given   an

opportunity to address the allegations advanced in the petition.

In its order, the court found that Respondent-Father had called

DSS on 23 August 2011 while indicating that he did not have a

phone number.       Respondent-Father told DSS that he wanted Marvin

to live with him at his mother’s residence in Newport, North

Carolina, and scheduled a meeting with a social worker for 24

August      2011.          Subsequently,      however,        Respondent-Father

rescheduled the 24 August 2011 meeting.                Aside from the fact

that Respondent-Father had no home address, his mother told DSS

that he had not resided in Newport for six months.

    In its dispositional order, the court ordered Respondent-

Father    to    maintain    contact   with    DSS    and   keep   DSS   updated

concerning the location of his residence and his current contact

information.        In light of his assertion that he wished to be

reunited with Marvin, Respondent-Father was ordered to complete

substance abuse, mental health, and parenting assessments and to

comply with any resulting recommendations; to submit to random

drug testing; and to maintain a safe and stable residence.

    Respondent-Father did not attend the next review hearing,

which was      held on 13 January 2012.              In an order entered 6
                                          -4-
February 2012, the court found that Respondent-Father had signed

a case plan on 20 December 2011 and requested that a home study

be    performed     concerning     his    mother’s         Newport   residence.     A

subsequent home study revealed that Respondent-Father’s mother

could not provide a permanent placement for Marvin.                         Similarly,

a    home   study    of   the    residence      of    Respondent-Father’s       sister

established that, due to space limitations and an inability to

supervise the child, her residence was not suitable for Marvin

either.

       In a review order entered 4 May 2012, the court found that

Respondent-Father had maintained only “limited contact” with DSS

and   that   he     had   been   charged     with     robbery    with   a    dangerous

weapon and assault with a deadly weapon on 3 March 2012.                            In

addition, Respondent-Father had                 a pending misdemeanor assault

charge in Carteret County.

       Although a permanency planning hearing had been scheduled

for 6 July 2012, that proceeding was continued until 3 August

2012 at the request of Respondent-Father’s counsel.                           In a 27

August 2012 permanency planning order, the trial court found

that Respondent-Father had failed to contact DSS following his

release from incarceration on 22 April 2012 and that he had not

responded     to     letters     mailed      to      the   address    that    he   had

previously provided to DSS.              In addition, the trial court found
                                            -5-
that Respondent-Father had not made any progress in satisfying

the requirements of his case plan, inquired about Marvin’s well-

being, or availed himself of the opportunity to communicate with

Marvin by mail as had been previously authorized.                            As a result,

the trial court established a permanent plan of adoption for

Marvin and relieved DSS of any responsibility for making further

efforts to reunify Marvin with Respondent-Father.                            Despite this

change, the trial court ordered DSS to “provide assistance to

[Respondent-Father]          to    locate       and    obtain        the   court      ordered

services upon his specific request.”

       On   3    October    2012,        DSS    filed       a    petition     seeking        the

termination of          Respondent-Father’s parental rights in Marvin.

After holding a hearing concerning the issues raised by the

termination       petition    on     4     February         2013,     continued       from    7

January 2013 in order to have Respondent-Father transported from

jail, the trial court entered an order terminating Respondent-

Father’s parental rights in Marvin on 13 February 2013.                                   As a

result of the fact that he was incarcerated and did not, for

that   reason,      receive       notice       of     the    hearing       concerning      the

termination petition, Respondent-Father filed a motion to have

the termination order set aside on 10 September 2013.                              With the

consent     of    the    parties,    the       trial        court     entered    an    order

granting    Respondent-Father’s            motion       on      13   September     2013      and
                                                -6-
held   a    new     hearing       to     consider         the    issues     raised    by    the

termination petition on 2 December 2013 and 6 December 2013.

       On   30     December       2013,       the    trial      court    entered     an    order

terminating         Respondent-Father’s               parental       rights     in    Marvin.

According to the trial court’s findings of fact, Respondent-

Father had made no progress in satisfying the requirements of

his case plan during the 27 months that Marvin had been in

foster      care.          In     addition,         the      trial      court   found      that

Respondent-Father           had        not    obtained       substance       abuse,       mental

health, domestic violence, and parenting capacity assessments or

submitted to random drug testing.                          Moreover, the trial court

found that Respondent-Father had failed to maintain contact with

DSS,   obtain       and    maintain          appropriate        housing,    demonstrate       an

ability to provide for Marvin’s basic needs, or send “any cards,

gifts or letters to his son[.]”                       Finally, the trial court found

that   Respondent-Father               was    on    probation,       that    his     probation

officer had filed a violation report against Respondent-Father,

and that new criminal charges were pending against Respondent-

Father.       Based       on     these       findings     of     fact,    the   trial      court

determined that Respondent-Father’s parental                             rights in Marvin

were subject to termination for neglect as authorized by N.C.

Gen. Stat. § 7B-1111(a)(1) and for willfully leaving Marvin in

foster      care     for        more     than       twelve      months      without       making
                                             -7-
reasonable progress toward correcting the conditions that led to

Marvin’s removal from the home as authorized by N.C. Gen. Stat.

§    7B-1111(a)(2),          and   that    Marvin’s     best    interests     would    be

served       by     the      termination       of    Respondent-Father’s       parental

rights.       Respondent-Father noted an appeal to this Court from

the trial court’s order.

                  II. Cessation of Reunification Efforts Order

       In the first argument advanced in his brief, Respondent-

Father contends that the trial court erred by authorizing the

cessation         of   efforts        to   reunify     him   with    Marvin.         More

specifically, Respondent-Father argues that the order in which

the    trial       court     terminated      DSS’s     obligation    to   attempt      to

reunify Respondent-Father with Marvin failed to contain findings

of    fact    addressing        the    issue    of   whether    further   efforts      at

reunification would be futile or contrary to Marvin’s interest

in obtaining a safe, permanent home within a reasonable period

of time as required by N.C. Gen. Stat. § 7B-507(b)(1).                                 We

decline, however, to consider the merits of Respondent-Father’s

challenge to the trial court’s order authorizing the cessation

of efforts to reunify him with Marvin.

       As Respondent-Father notes, an appeal may be taken from an

order authorizing the cessation of efforts to reunify a juvenile

with    his       or   her    parents      “together     with   an   appeal     of    the
                                       -8-
termination of parental rights order[.]”                N.C. Gen. Stat. § 7B-

1001(a)(5)(a).      In view of the fact that he failed to designate

the order authorizing DSS to refrain from making further efforts

to reunify Respondent-Father with Marvin in his written notice

of appeal, see N.C.R. App. P. 3.1(a); N.C. Gen. Stat. § 7B-

1001(b),    Respondent-Father       has     requested      this    Court,   in   the

exercise    of    its    discretion,   to    issue     a    writ   of   certiorari

authorizing review of the trial court’s order authorizing the

cessation    of    any    efforts   to      reunify     Respondent-Father        and

Marvin.     As a result of the fact that the record contains the

order which Respondent-Father wishes to challenge and the fact

that Respondent-Father has obtained authorization to amend the

record on appeal to include a reference to his challenge to the

order terminating DSS’s responsibility for engaging in further

reunification efforts in the list of issues that he proposes to

raise on appeal, Respondent-Father asserts that “[a]ll of the[]

requirements”     necessary    to   preserve     his       right   to   appeal   the

order authorizing the cessation of further efforts to reunify

Respondent-Father and Marvin have been satisfied except for his

failure to file a separate notice of appeal from the order in

question as required by N.C. Gen. Stat. § 7B-1001(b).
                                  -9-
    At the time that the trial court authorized the cessation

of efforts to reunify Respondent-Father and Marvin,2 N.C. Gen.

Stat. § 7B-507(c) provided that, “[a]t any hearing at which the

court    orders   that   reunification   efforts   shall   cease,   the

affected parent . . . may give notice to preserve the right to

appeal that order in accordance with [N.C. Gen. Stat. §] 7B-

1001.”    N.C. Gen. Stat. § 7B-507(c) (2011).       According to N.C.

Gen. Stat. § 7B-1001 as it existed at that time, a parent who

noted an appeal from an order terminating his parental rights

could also appeal “[a]n order entered under [N.C. Gen. Stat. §]

7B-507(c) with rights to appeal properly preserved as provided

in that subsection[.]”      N.C. Gen. Stat. § 7B-1001(a)(5) (2011).

As a result, in order to properly note an appeal from an order

authorizing the cessation of reunification efforts, the parent

must have “properly preserved [the right of appeal] as provided

in [N.C. Gen. Stat. § 7B-507(c)]” by giving “notice to preserve

the right to appeal that order” at the “hearing at which the

court orders that reunification efforts shall cease[.]”3            N.C.

    2
      The General Assembly amended both N.C. Gen. Stat. § 7B-
507(c) and N.C. Gen. Stat. § 7B-1001 in 2013, see 2013 N.C.
Sess. Laws ch. 129, §§ 15, 31, with the amended versions of
these statutory provisions applicable “to actions filed or
pending on or after” 1 October 2013. 2013 N.C. Sess. Laws ch.
129, § 41.
     3
      According to the amended version of N.C. Gen. Stat. § 7B-
1001(b), a parent wishing to appeal from an order authorizing
the cessation of reunification efforts must file written “notice
                                     -10-
Gen. Stat. § 7B-507(c); N.C. Gen. Stat. § 7B-1001(a)(5) (2011).

“If parents fail to comply with any step of the preservation

process, they have waived appellate review.”                 In re L.M.T., 367

N.C.   165,   182-83,   752   S.E.2d      453,   464   (2013)   (Beasley,   J.,

concurring) (citing In re S.C.R., 198 N.C. App. 525, 531, 679

S.E.2d 905, 908-09, appeal dismissed, 363 N.C. 654, 686 S.E.2d

676 (2009)).    Aside from his failure to acknowledge that he was

required to “give notice to preserve the right to appeal” at the

hearing at which the cessation of efforts to reunify him with

Marvin was authorized, Respondent-Father has failed to provide

this Court with a transcript of the 2 August 2012 permanency

planning   hearing,     a   fact   that   precludes     us   from   determining

whether he provided the requisite notice of his intent to appeal

the order authorizing the cessation of efforts to reunify him

with Marvin at that proceeding.

       As a general proposition, “[t]he writ of certiorari may be

issued in appropriate circumstances . . . to permit review of

the judgments and orders of trial tribunals when the right to


to preserve the right to appeal . . . within 30 days after entry
and service of the order[.]”    2013 N.C. Sess. Laws ch. 129, §
31. As a result of the fact that the General Assembly had not
enacted the amended version of N.C. Gen. Stat. § 7B-1001(b) as
of the date upon which the trial court authorized the cessation
of further efforts to reunify Respondent-Father and Marvin, the
written notice requirement contained in the current version of
N.C. Gen. Stat. § 7B-1001(b) cannot be deemed applicable to
Respondent-Father.
                                                 -11-
prosecute an appeal has been lost by failure to take timely

action[.]”                N.C.R.     App.     P.       21(a)(1).             The        “appropriate

circumstances”             needed    to     support      the       issuance        of    a   writ   of

certiorari are, ordinarily, facts demonstrating that “the right

of appeal has been lost through no fault of the petitioner” or

“by reason of excusable neglect[.]”                           Johnson v. Taylor, 257 N.C.

740,       743-44,        127     S.E.2d     533,       535     (1962)       (quotation        marks

omitted).             A     careful        review       of     the    record            provides    no

explanation for either Respondent-Father’s failure to list the

order authorizing the cessation of efforts to reunify him with

Marvin in his notice of appeal or for his failure to demonstrate

that he had properly preserved his right to appeal that order as

required by N.C. Gen. Stat. § 7B-507(c) (2011).                                    Under that set

of circumstances, we are not inclined to exercise our discretion

and grant the requested writ of certiorari in order to reach the

merits of Respondent-Father’s challenge to the order authorizing

the    cessation            of     reunification             efforts.          As        a   result,

Respondent-Father’s                petition      for     the       issuance    of        a   writ   of

certiorari should be, and hereby is, denied, a decision that

obviates the necessity for us to consider the merits of his

challenge to the trial court’s decision to authorize termination

of the reunification process.4

       4
           In   the       event     that    we     were       to     reach     the        merits    of
                                  -12-
               III. Adequacy of Dispositional Findings

    In   his   sole   challenge   to   the   trial   court’s   termination

order, Respondent-Father contends that the trial court erred by

terminating his parental rights without making findings of fact

concerning the likelihood that Marvin would be adopted.               More

specifically, after noting that the likelihood that the juvenile

will be adopted is one of the factors that a trial court must

consider at the dispositional phase of a termination proceeding,

N.C. Gen. Stat. § 7B-1110(a)(2), Respondent-Father contends that

he is entitled to relief from the trial court’s dispositional

decision on the grounds that the trial court failed to make




Respondent-Father’s challenge to the trial court’s order
authorizing the cessation of efforts to reunify Respondent-
Father and Marvin, we would have no hesitation in concluding
that the findings of fact contained in that order adequately
establish that further efforts to reunify Respondent-Father with
Marvin would be “futile” and “inconsistent with [Marvin’s] . . .
need for a safe, permanent home within a reasonable period of
time.” N.C. Gen. Stat. § 7B-507(b). In re L.M.T., 367 N.C. at
165-66, 752 S.E.2d at 454 (stating that the findings in an order
such as the one at issue here “need not recite the statutory
language verbatim” and are sufficient in the event that they
“address the substance of the statutory requirements”).      The
trial court’s findings that Respondent-Father had failed to
contact DSS upon his release from incarceration, failed to make
any progress in satisfying the requirements of his case plan,
failed to inquire about or make any attempt to communicate with
Marvin by letter, and lacked the ability to provide a home for
Marvin clearly demonstrate that further reunification efforts
would be an exercise in futility and inconsistent with Marvin’s
interest in obtaining a safe, permanent home within a reasonable
period of time.
                                      -13-
findings of fact addressing the adoptability issue.                   We do not

find Respondent-Father’s argument persuasive.

       After a trial court has found the existence of one or more

of the grounds for termination of parental rights specified in

N.C.     Gen.   Stat.    §    7B-1111(a),    it   must    “determine    whether

terminating     the     parent’s   rights    is   in     the   juvenile’s     best

interest.”       N.C.    Gen.    Stat.   §   7B-1110(a).        In   making    its

dispositional decision,

            the court shall consider the following
            criteria and make written findings regarding
            the following that are relevant:

                  (1)     The age of the juvenile.

                  (2)     The likelihood of adoption of the
                          juvenile.

                  (3)     Whether    the    termination of
                          parental rights will aid in the
                          accomplishment of the permanent
                          plan for the juvenile.

                  (4)     The bond between the juvenile and
                          the parent.

                  (5)     The quality of the relationship
                          between   the  juvenile  and   the
                          proposed      adoptive     parent,
                          guardian,   custodian,  or   other
                          permanent placement.

                  (6)     Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a).            Although N.C. Gen. Stat. § 7B-

1110(a) “requires the trial court to ‘consider’ all six of the

listed    factors,”     the   relevant   statutory     language,     instead    of
                                         -14-
requiring “written findings with respect to all six factors,”

simply requires the trial court to make “written findings . . .

concerning only those factors ‘that are relevant.’”                         In re D.H.,

__ N.C. App. __, __, 753 S.E.2d 732, 735 (2014) (citing In re

J.L.H., __ N.C. App. __, __, 741 S.E.2d 333, 338 (2012)).                             In

order for a factor to be deemed “relevant” for purposes of the

findings requirement set out in N.C. Gen. Stat. § 7B-1110(a),

there must be some “conflicting evidence concerning” the factor,

such that it is “placed in issue by virtue of the evidence

presented before the trial court[.]”                 Id. at __ n.3, 753 S.E.2d

at 735 n.3.        “We review the trial court’s determination that a

termination of parental rights is in the best interest of the

juvenile for an abuse of discretion.”                 In re S.R., 207 N.C. App.

102, 110, 698 S.E.2d 535, 541, disc. review denied, 364 N.C.

620, 705 S.E.2d 371 (2010).

    The    trial     court      clearly       “considered”        the   likelihood     of

Marvin’s     adoption      in   making        its   dispositional        decision      as

required by N.C. Gen. Stat. § 7B-1110(a)(2).                            After hearing

testimony from Marvin, his social workers, and his prospective

adoptive   parent,        the   trial    court      orally    opined      that   “[t]he

likelihood    of    adoption     of     the    juvenile      is    pretty    good”    and

stated   that      “the   bottom      line     is   that,    I    think,     that    [the

prospective adoptive parent] is, or can be, in a position to be
                               -15-
an adoptive home placement.    And she has clearly said that she

loves [Marvin] . . . .   So the likelihood, I think, is great.”

In its written order, the trial court found as fact that:

         23.   [Marvin] is 13 years old.        He is
               currently   placed  in   a  therapeutic
               foster home.   He desires to be adopted
               by his cousin [], but if that is not
               possible he would like to be adopted by
               another family.

                              . . . .

         25.   [Marvin] . . . was hospitalized in the
               Brenner’s       Children’s       Hospital
               psychiatric unit, then placed in a
               therapeutic foster home, hospitalized
               for   a   second   time    at   Brenner’s
               Children’s   Hospital,   transferred   to
               Central Regional Hospital in Raleigh
               and then admitted to a psychiatric
               residential treatment facility (PRTF)
               in Charlotte on June 1, 2012.      He was
               discharged into a therapeutic foster
               home in May 2013 and is transitioning
               into the home of his cousin[.]

                              . . . .

         31.   [Marvin’s cousin] has expressed her
               desire   to   adopt   [Marvin].      [The
               prospective    adoptive     parent]    is
               [Marvin’s] maternal cousin.       She has
               known him all of his life.      She loves
               [Marvin] and maintained contact with
               him throughout the time he has been in
               DSS custody.     [Marvin] has expressed
               his desire to be adopted by [his
               cousin] and become a part of her
               family.   While on visits to her home,
               [Marvin] continues to have contact with
               his adult siblings.
                                             -16-
               32.      The permanent           plan        for    [Marvin]     is
                        Adoption[.]

Respondent-Father          has      not   challenged          these      findings    of       fact,

which thoroughly assess the relevant issues bearing upon the

adoptability         issue     as    required          by    N.C.      Gen.    Stat.      §     7B-

1110(a)(2), as lacking in adequate evidentiary support.

       Aside from the fact that the trial court’s findings clearly

address     the      factors     relevant        to    a    determination       of     Marvin’s

adoptability and indicate that he is likely to be adopted by his

cousin, a careful review of the hearing transcript has satisfied

us   that   the       record     does     not     contain          “conflicting      evidence”

concerning the likelihood that Marvin will be adopted in the

event that Respondent-Father’s parental rights are terminated.

In re D.H., __ N.C. App. at __ n.3, 753 S.E.2d at 735 n.3.

Macon Baird, a social worker, testified that Marvin’s permanent

plan was adoption; that DSS had identified Marvin’s cousin as “a

prospective adoptive family for [Marvin;]” that Marvin’s cousin

had visited him regularly since November 2012; and that Marvin

was “[e]xcited” to join her family.                               Similarly,    David Byrd,

another     social       worker,      explained            that    Marvin     was    currently

living    in    a    licensed       foster      home        because,     “[o]nce     [he]      was

released from Alexander Youth Network, it was a determination

then   from       his    treatment        team    that        he    be    stepped      down     to

therapeutic foster care to address his mental health needs, and
                                         -17-
then   also    to   work    on    his    relationship         with    [his    cousin].”

Marvin’s cousin was awaiting approval as an adoptive placement,

a process which required a pre-placement assessment.                           Even so,

DSS had already         conducted a home study of Marvin’s cousin’s

residence     and   was    in    the    process      of    having    a    pre-placement

assessment, which Mr. Byrd described as “an enhanced version of

a home study[,]” performed.               Having observed Marvin’s weekend

visitations with his cousin,              Mr.     Byrd had no            “concerns   with

[Marvin]      visiting     or     staying       in    [his     cousin’s]       home[.]”

Marvin’s cousin expressed her desire to adopt Marvin, testifying

that “I would love him to come and live within my home and be a

part of our family.”             Asked to describe her relationship with

Marvin, his cousin replied, “He’s just like my [three] kids.                            .

. .    He’s just a natural fit there.”                    Finally, Marvin testified

that, while he hoped to be adopted by his cousin, he was also

“open to being adopted by another family[.]”                        As a result, the

undisputed     record     establishes      that      Marvin’s       cousin   wishes    to

adopt him, that she has an established relationship with Marvin,

that she believes that Marvin will fit in well with the other

members of her family, and that the steps necessary for the

adoption to be effectuated are well underway.

       In   attempting     to    persuade    us      that    the     trial   court    was

required to make written findings addressing the adoptability
                                        -18-
issue    as    required        by    N.C.    Gen.    Stat.   §     7B-1110(a)(2),

Respondent-Father directs our attention to evidence tending to

show    that   Marvin        “had   significant     emotional    and   behavioral

issues” that had led to his placement in a residential treatment

facility.          Despite    the   fact     that   the   record   does   contain

evidence concerning the nature and extent of the emotional and

behavioral issues that confront Marvin, the trial court did not

hear any evidence tending to show that the existence of these

concerns reduced the likelihood that Marvin’s cousin would adopt

him.    Although Respondent-Father suggests that Marvin’s cousin

“stated that she would need some kind of outside assistance if

she adopted [Marvin,]” the testimony to which Respondent-Father

directs our attention in support of this argument contradicts

Respondent-Father’s assertion:

              Q. You’re willing to do what’s necessary to
              get [Marvin] what he needs?

              [Marvin’s cousin].        Yes.

                                       . . . .

              Q.    Been through it before?

              A.   Yes, I have.   I’ve got three kids and
              nieces and nephews. I know how they grow.

              Q.   And you’ve        known     [Marvin]   before    all
              this happened?

              A.    Yes.

              Q.    You were attached to him?
                                       -19-


           A.     Yes.

           Q. Would you take him into your home if you
           weren’t going to receive money?

           Q.     Yes.

                                      . . . .

           Q. If there wasn’t assistance from DSS, or
           the government, or somebody else, you would
           still take [Marvin] into your home?

           A.     Yes.

           Q.   Would that create a financial hardship
           for you?

           A. I have a very good extended family, and
           we would pull together and make it work.

Finally, the record provides us with no reason to believe that

the results of the pre-placement assessment would be adverse to

the    proposed      adoption.        Thus,     given    the     absence    of     any

indication in the record developed at the termination hearing

that   Marvin’s      cousin   would    be    unwilling    or     unable    to    adopt

Marvin, the adoptability was not in genuine dispute before the

trial court.

       As a result, we        conclude that       the trial       court properly

considered     the    likelihood      that    Marvin     would    be   adopted      as

required by N.C. Gen. Stat. § 7B-1110(a)(2) in the course of

determining Marvin’s best interests.                In addition, given that

the likelihood that Marvin’s cousin would be willing and able to
                                      -20-
adopt him was not “placed in issue by virtue of the evidence

presented before the trial court[,]” the adoptability issue was

not “raised as a relevant factor in this case.”               In re D.H., __

N.C. App. at __ n.3, 753 S.E.2d at 735 & n.3.               For that reason,

even    though   the    termination   order   does,   in    fact,   adequately

address the adoptability issue, the trial court was not required

to make written findings concerning this factor.                Id. (stating

that, “in the case sub judice, though the ages of the children

were properly ‘considered,’ respondent does not point to any

evidence indicating that the age of any child was placed in

issue    such    that   this   factor   was   ‘relevant’”).         Therefore,

Respondent-Father       is   not   entitled   to   relief   from    the   trial

court’s termination order based upon this contention.

                               IV. Conclusion

       Thus, for the reasons set forth above, Respondent-Father is

not entitled to relief from the trial court’s order on the basis

of either of the arguments advanced in his brief.               As a result,

the trial court’s order should be, and hereby is, affirmed.

       AFFIRMED.

       Judges McGEE and STEELMAN concur.

       Report per Rule 30(e).